Citation Nr: 1131338	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  11-12 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a right hip disability.

5.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from July 1948 to April 1952.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the Veteran's claims.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the Veteran's claims.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

The Veteran contends that he has hearing loss and tinnitus due to acoustic trauma from combat during his service.  His service personnel records show receipt of a Combat Infantryman Badge and a military occupational specialty of infantryman.  As there is evidence that the Veteran participated in combat, he is presumed to have been exposed to acoustic trauma in service.  38 U.S.C.A. § 1154(b) (West 2002).  However, even if the Veteran was exposed to acoustic trauma in service, a nexus between his current disabilities and the in-service exposure to acoustic trauma must be shown.

The service medical records are negative for findings, complaints, symptoms, or any diagnosis of hearing loss or tinnitus.

In a June 2008 private report, the Veteran's physician indicated complaints of bilateral hearing loss for the past four to five years.  He complained of hearing loss in the 1960s and underwent bilateral stapedectomies.  The Veteran denied any hearing problems until recently and had no prior history of ear infections.  The Veteran was diagnosed with bilateral tinnitus and bilateral sensorineural hearing loss that the physician opined was as likely as not due to exposure to combat noise during his service.

On VA audiology examination in April 2009, the Veteran presented with a history of acoustic trauma from gunfire, explosives, and aircraft during his service.  After service, he underwent a stapedectomy in the left ear in 1967 and one in the right ear in 1968.  The examiner could not relate the Veteran's hearing loss and tinnitus to service without resort to mere speculation.  The rationale provided was that the Veteran did not know when his tinnitus began and told his private physician that it began after ear surgery.  However, on VA examination he stated that he did not know when it began.  The examiner noted that on separation examination hearing was 15/15 on whisper voice testing and noted that he had post-service bilateral middle ear surgery.  The examiner opined that the conductive component of the Veteran's current hearing loss most likely was a residual of that surgery.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the Veteran is competent to report the onset of hearing loss and tinnitus during his service, he is not competent to diagnose or to relate any current hearing loss or tinnitus to his active service.  As any relationship remains unclear to the Board, the Board finds that another VA examination is necessary in order to fairly decide his claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The examiner on remand should specifically reconcile the opinion with the June 2008 private opinion, April 2009 VA opinion, and any other opinions of record, and comment on the functional effects caused by the Veteran's hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The Veteran contends that he has a bilateral hip disability due to hard landings from jumps as a paratrooper during his service.  However, the service medical records are void of findings, complaints, symptoms, or a diagnosis of a bilateral hip disability.

In a July 2008 letter, the Veteran's private physician opined that his hip osteoarthritis and pain were a direct result of his paratroop activities.

However, on VA orthopedic examination in June 2009, an X-ray examination of the Veteran's hips was negative for any evidence of an acute fracture or dislocation, degenerative changes, or soft tissue structures.  The Veteran was diagnosed with degenerative disease of the hips that the examiner opined was less likely than not caused by or aggravated by his service.  The rationale provided was that the Veteran's pain was secondary to bilateral lower PVD.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the Veteran is competent to report the onset of a bilateral hip disability during his service, he is not competent to diagnose or to relate any current bilateral hip disability to his active service.  As any relationship remains unclear to the Board, the Board finds that another VA examination is necessary in order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner on remand should specifically reconcile the opinion with the July 2008 private opinion, June 2009 VA examination, and any other opinions of record.

The Veteran also contends that he has a low back disability due to hard landings from jumps as a paratrooper during service.  However, the service medical records are void of findings, complaints, symptoms, or any diagnosis of a low back disability.

A May 2008 report from the Veteran's private physician indicated many years of treatment of a low back disability.  The physician noted that the Veteran had degenerative disc disease for many years and had a history of being a paratrooper during which he made numerous jumps as a paratrooper and had heavy landings that placed stress on his back.  X-rays obtained in April 2008 revealed significant lumbar disc disease.  The physician opined that the Veteran's service as a paratrooper added significantly to his degenerative disc disease and in July 2008 the physician indicated that a recent MRI examination indicated degeneration of the last two intervertebral discs with bulging protrusion posteriorly at L5-S1 with moderate central spinal stenosis that is related to the Veteran's service as a paratrooper.

On VA spine examination in June 2009, the Veteran presented with a history of "bad" jumps during his service during which he felt multiple joint pain and sustained strap burns to his back.  He complained of worsening lower back pain since his service.  On examination, the Veteran was diagnosed with thoracolumbar degenerative disease that the examiner opined was less likely than not caused by or aggravated by his service.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the Veteran is competent to report the onset of a low back disability during his service, he is not competent to diagnose or to relate any current low back disability to his active service.  As any relationship remains unclear to the Board, the Board finds that another VA examination is necessary in order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner on remand should specifically reconcile the opinion with the May and July 2008 private opinions, July 2009 VA opinion, and any other opinions of record.

It also appears that additional records should be obtained.  A review of the claims file shows that the most recent VA medical records are dated in April 2008.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, a July 2008 private report from Dr. J. F. Wilker indicates treatment of the Veteran's low back and bilateral hip disabilities.  An April 2009 VA audio examination indicates treatment of the Veteran's hearing loss from Dr. Himes.  Accordingly, the Veteran's private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.

1.  Obtain the Veteran's VA treatment records dated since April 2008.

2.  After obtaining the necessary authorization, obtain the Veteran's private treatment records from Doctors Wilker and Himes and any additional private treatment records identified by the Veteran.  All attempts to secure the records must be documented in the claims folder.

3.  Schedule a VA audiology examination to determine the nature and etiology of any current bilateral hearing loss and tinnitus.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  The examiner should specifically attempt to reconcile the opinion with all other opinions of record, including the June 2008 private opinion and April 2009 VA opinion.  All indicated studies should be performed.  The examiner should also fully describe the functional effects caused by the Veteran's hearing loss.  Specifically, the examiner should provide the following information:

   (a)  Diagnose any current hearing loss and tinnitus.

(b)  Is it at least as likely as not (50 percent or more probability) that any hearing loss or tinnitus was incurred in or is due to or the result of the Veteran's active service, including in-service acoustic trauma as an infantryman?  The examiner must consider the Veteran's statements, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

4.  Schedule a VA spine examination to determine the nature and etiology of any current low back disability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  The examiner should specifically attempt to reconcile the opinion with all other opinions of record, including the May and July 2008 private opinions and July 2009 VA opinion.  Specifically, the examiner should provide the following information:

(a)  Diagnose any current low back disability.

(b)  Is it at least as likely as not (50 percent or more probability) that any low back disability was incurred in or aggravated by the Veteran's service, including in-service jumps trauma as a paratrooper?  The examiner must consider the Veteran's statements regarding the incurrence of a low back disability, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

5.  Schedule a VA orthopedic examination to determine the nature and etiology of the any current hip disability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  The examiner should specifically attempt to reconcile the opinion with all other opinions of record, including the July 2008 private opinion and July 2009 VA opinion.  Specifically, the examiner should provide the following information:

(a)  Diagnose any current bilateral hip disability.

(b)  Is it at least as likely as not (50 percent or more probability) that any bilateral hip disability was incurred in or aggravated by the Veteran's service, including in-service trauma as a paratrooper?  The examiner must consider the Veteran's statements regarding the incurrence of a bilateral hip disability, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

6.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

